     Case: 4:21-cv-00403-PLC Doc. #: 1-1 Filed: 04/06/21 Page: 1 of 11 PageID #: 9




                                           STATE OF MICHIGAN
GRETCHEN WHITMER        DEPARTMENT OF HEALTH AND HUMAN SERVICES                          ELIZABETH HERTEL
    GOVERNOR                            LANSING                                               DIRECTOR



                                       MEMORANDUM


    DATE:          March 15, 2021

    TO:            State Court Administrative Office

     FROM:         Demetrius Starling, State Bureau Administrator, Bureau of In-Home
                   Services

    SUBJECT:       Averhealth Drug Testing Validity

    In November 2020, the State Court Administrative Office (SCAO) received a letter that
    called into question the validity of drug testing services completed by the Michigan
    Department of Health and Human Services (MDHHS) contractor, Averhealth. Based on
    the concerns raised and the request of various courts, MDHHS contracted with Wagner
    Toxicology Associates for Jarrad Wagner, Ph.D., F-ABFT and Larry Broussard, Ph.D., D-
    ABCC, to complete a thorough assessment of the Averhealth laboratory in St. Louis,
    Missouri. This assessment included an audit of laboratory procedures, validation of the
    testing process, and an assessment to determine if Averhealth was meeting the College
    of Pathologists – Forensic Drug Testing accreditation standards. MDHHS requested the
    assessors review specific concerns related to testimony provided on February 19, 2021
    by former Averhealth Lab Director, Dr. Sarah Riley, regarding employee practices and
    alleging that the testing practices used could have yielded false-positive drug test results.

    Dr. Wagner and Dr. Broussard completed their assessment at the Averhealth laboratory
    and although there were recommendations made to strengthen testing procedures, the
    assessors concluded that the results reported by the laboratory are scientifically sound
    and forensically defensible in a court of law. There were no issues noted with the testing
    process, the validity of the results, or the qualifications of the lab and personnel. The
    team reviewed the specific concerns noted by the judiciary and found that none of these
    concerns were observed during the audit.

    The executive summary report [Attachment 1] indicates there was no concern with
    bypassing the immunoassay screen as the chromatography test is a more sensitive and
    scientifically reliable test with more accurate results than immunoassay screening. If
    samples are positive in the immunoassay, the positive result is confirmed using the
    Liquid Chromatography-Tandem Mass Spectrometry (LC-MS/MS) testing for definitive
    results.

    The assessors noted concerns about the relatively low cut off levels established by
    MDHHS. As a result, the Department has asked Dr. Wagner and Dr. Broussard to
                       235 SOUTH GRAND AVENUE • PO BOX 30037 • LANSING, MICHIGAN 48909
                                       www.michigan.gov/mdhhs • 517-241-3740


                                                                                           EXHIBIT 1
Case: 4:21-cv-00403-PLC Doc. #: 1-1 Filed: 04/06/21 Page: 2 of 11 PageID #: 10




   conduct further assessments related to the established testing levels and offer
   recommendations regarding adjustments to the current levels. These assessments are
   currently being conducted and recommendations will be made to MDHHS no later than
   May 1, 2021. MDHHS is likely to receive these recommendations in March or early April.

   The assessors also reviewed the testimony provided by Averhealth Chief Operating
   Officer, Ms. Dominique Delagnes and observed the analytical data used for reporting
   results. Specific to the contradicting testimony provided by the former laboratory director,
   Sarah Riley, and the current Chief Operating Officer, Dominique Delagnes, the assessors
   found the testimony given by Dominique Delagnes to be accurate based on their review
   and assessment. Assessors reviewed a report of a false positive with a later retest of the
   specimen being reported as negative. The team found that the testimony provided by Ms.
   Delagnes was accurate because the first test was completed using Michigan’s cut off
   levels and the second test was reported based on an incorrect cutoff level; therefore, the
   data was analytically correct and reflected a positive result in both testing instances.
   Finally, the prior report of 13 “false positives” was noted as a human error and the
   assessors determined that Averhealth appropriately took actions to address this to
   prevent a similar occurrence in the future.

   A meeting is scheduled on March 29th at 4:00 p.m. to provide an opportunity for jurists
   with interest to attend an overview presentation given by Dr. Wagner and Dr. Broussard.
   At this meeting, the doctors will explain the findings of their audit and take questions.

   MDHHS remains committed to assuring accurate and reliable testing results are
   provided to clients, staff, and courts. We would like to be made aware of and have an
   opportunity to respond promptly to any concerns that arise. Please contact Demetrius
   Starling at StarlingD@michigan.gov with any questions or concerns.




                      235 SOUTH GRAND AVENUE • PO BOX 30037 • LANSING, MICHIGAN 48909
                                      www.michigan.gov/mdhhs • 517-241-3740
Case: 4:21-cv-00403-PLC Doc. #: 1-1 Filed: 04/06/21 Page: 3 of 11 PageID #: 11




                                                                                  2/28/2021




                  AVERHEALTH LAB- SITE VISIT REPORT

                  Prepared for the State of Michigan DHHS




                                          Prepared by:
               Jarrad R. Wagner, Ph.D., F-ABFT & Larry Broussard, Ph.D., D-ABCC


                                       On Behalf of
                                Wagner Toxicology Associates




                                       Page 1 of 9
 Case: 4:21-cv-00403-PLC Doc. #: 1-1 Filed: 04/06/21 Page: 4 of 11 PageID #: 12


                                             TABLE OF CONTENTS

Topic                                                                                                                              Page
1.         Executive Summary ............................................................................................. 3
2.         Site Visit ............................................................................................................... 3
3.         Areas of Concern ................................................................................................. 6
4.         Conclusions ......................................................................................................... 7
5.         Auditor Biographies ............................................................................................. 7




                                                     Page 2 of 9
  Case: 4:21-cv-00403-PLC Doc. #: 1-1 Filed: 04/06/21 Page: 5 of 11 PageID #: 13




                                    Laboratory Audit Report


1. Executive Summary
Dr. Larry Broussard and Dr. Jarrad Wagner conducted a laboratory site visit from January 19-20,
2021 at Averhealth Lab in St. Louis, Missouri. In general, the site visit was performed to confirm
that the laboratory personnel were performing their laboratory work in accordance with their
laboratory manual or standard operating procedure (SOP), and that the laboratory manual
accurately reflects what is being done in the lab. The site visitors in this case also assessed if
those practices were consistent with acceptable forensic laboratory practices. The laboratory
director is Dr. Michele Glinn and she supervises a staff of appropriately educated and trained
laboratory staff. A relatively small number of reports was audited during the visit, and the
reporting process was observed. Following the visit, the team was made aware of specific
concerns brought to the State of Michigan, Department of Health and Human Services through
the judiciary. None of the items of concern were observed during the audit or are valid in the
current laboratory practices. The team specifically did not audit the software related to
submission of sample data or the software used to report, but they did observe the valid
analytical data used for reporting. While some issues were identified and recommendations for
improvements were made, the results reported by the laboratory can be scientifically
supported and forensically defended in court. The Averhealth Lab team has indicated that they
have implemented improvements to provide additional confidence to the State of Michigan,
Department of Health and Human Services that the results reported are accurate and
defensible. The team would be willing to revisit the laboratory and assess the implementation
of their recommendations or review them through a virtual site visit.
2. Site Visit
Dr. Larry Broussard and Dr. Jarrad Wagner conducted a laboratory audit January 19th and 20th,
2021 (Tuesday and Wednesday) at the Averhealth Lab located at 4709 LaGuardia, Suite 100, St.
Louis, MO 63134. The laboratory director is Michelle Glinn, Ph.D., F-ABFT, and she hosted the
audit team with the rest of the Averhealth Lab staff.
The site visit consisted of an inspection and data audit. Dr. Wagner conducts NLCP inspections
and had also participated in CLIA and COLA accreditation audits. Dr. Broussard conducts NLCP
inspections and also participates in CAP, CLIA and COLA inspections. The biographies of the site
visitors are provided in Auditor Biographies.
The lab is accredited by the Centers for Medicare and Medicaid Services under the Clinical
Laboratory Improvement Amendments (CLIA), the State of New York, and the College of
American Pathologists (CAP). It was inspected by CAP in February of 2020 and was given a
glowing review: “The management team has done a great job at implementing and maintaining
the CAP standards for accreditation. The SOP’s have been updated since the last onsite
inspection and provide sufficient detail in all areas. The lab is well maintained and has

                                           Page 3 of 9
  Case: 4:21-cv-00403-PLC Doc. #: 1-1 Filed: 04/06/21 Page: 6 of 11 PageID #: 14


sufficient space for current operations and future growth. Bench staff are well trained and very
knowledgeable in their duties.”
The site visit was initiated by a tour on January 19th. The team focused on oral fluid specimens
that were being processed for Michigan only. The team observed accessioning, screening, and
confirmation of oral fluid specimens. The testing process has immunoassay screening, followed
by confirmation of positives with liquid chromatography-tandem mass spectrometry (LC-
MS/MS). Only analytes that have screened positive are reported, according to the information
in Table 1. It is common practice in forensic laboratories to only report confirmation results
that are associated with positive presumptive screening tests.
Table 1. Screening and confirmation for MI DHHS
    Screen Drug     Screen Cutoff     Drug Class      Confirmation Analytes     Cutoff
   Amphetamines      12.5 ng/mL     Amphetamines         Amphetamine          6.25 ng/mL
 Methamphetamines    12.5 ng/mL     Amphetamines              MDA             6.25 ng/mL
                                    Amphetamines             MDEA             6.25 ng/mL
                                    Amphetamines             MDMA             6.25 ng/mL
                                    Amphetamines       Methamphetamine        6.25 ng/mL
                                    Amphetamines          Phentermine         6.25 ng/mL
  Benzodiazepines     20 ng/mL      Benzodiazepines        Alprazolam          10 ng/mL
                                    Benzodiazepines       Clonazepam           10 ng/mL
                                    Benzodiazepines        Diazepam            10 ng/mL
                                    Benzodiazepines      Flunitrazepam         10 ng/mL
                                    Benzodiazepines        Flurazepam          10 ng/mL
                                    Benzodiazepines        Lorazepam           10 ng/mL
                                    Benzodiazepines        Midazolam           10 ng/mL
                                    Benzodiazepines       Nordiazepam          10 ng/mL
                                    Benzodiazepines        Oxazepam            10 ng/mL
                                    Benzodiazepines       Temazepam            10 ng/mL
   Buprenorphine       5 ng/mL      Buprenorphine        Buprenorphine        2.5 ng/mL
                                    Buprenorphine      Norbuprenorphine       2.5 ng/mL
      Cocaine         3.5 ng/mL        Cocaine          Benzoylecgonine        2 ng/mL
                                       Cocaine              Cocaine            2 ng/mL
      Fentanyl         2 ng/mL         Fentanyl             Fentanyl           1 ng/mL
                                       Fentanyl           Norfentanyl          1 ng/mL
      Opiates         7.5 ng/mL         Opiates             6-MAM                0.5
     Oxycodone        10 ng/mL          Opiates             Codeine           3.75 ng/mL
                                        Opiates           Hydrocodone         3.75 ng/mL
                                        Opiates         Hydromorphone         3.75 ng/mL
                                        Opiates            Morphine           3.75 ng/mL
                                        Opiates          Noroxycodone         3.75 ng/mL
                                        Opiates         Nohydrocodone         3.75 ng/mL
                                        Opiates            Oxycodone           5 ng/mL
                                        Opiates          Oxymorphone           5 ng/mL


                                                       Page 4 of 9
 Case: 4:21-cv-00403-PLC Doc. #: 1-1 Filed: 04/06/21 Page: 7 of 11 PageID #: 15



    Screen Drug   Screen Cutoff   Drug Class   Confirmation Analytes    Cutoff
       THC          1 ng/mL          THC               THC             .5 ng/mL
     Tramadol      10 ng/mL       Tramadol           Tramadol          5 ng/mL



The accessioning personnel were competent and capable of assigning specimen testing without
sample switches. They also performed the initial aliquot for oral fluid screening via
immunoassay. All samples appear to be undergoing testing as indicated in the reporting.
If samples are negative, they are reported as such and they are stored for a short time prior to
being discarded. If samples are positive in the immunoassay, the positive result is confirmed
using LC-MS/MS according to Table 1, and the samples are stored for a longer duration than
negative specimens in case a new analysis is requested.
We observed the preparation of a batch of confirmation samples, including standard oral fluid
confirmations and some specialty analyses. We also observed a sample get aliquoted for
GC/MS confirmation of ethanol. The team did not verify the GC/MS procedure or assess the
method or results. This is not a common practice and it is unknown how ethanol detected in
oral fluid results are related to blood alcohol concentration, but this will be followed up on in a
separate report.
The personnel doing the LC-MS/MS sample preparation were competent. They used barcodes
and identified the samples prior to pipetting. They used calibrated and verified pipettes, and
they verified pipet performance on a weekly basis with relevant volumes.
The calibrators and quality control samples were made from separate lots and were made at
the levels specified in the Standard Operating Procedure (SOP) “18- Oral Fluid Confirmation for
the State of Michigan.” The instruments were loaded and unloaded with care to avoid sample
switches and allow for reinjection (if needed). The laboratory employs an onsite maintenance
person and the LC-MS/MS units are in excellent condition. Performance is verified on a daily
basis and within each batch.
The laboratory is one of approximately 100 participating labs in the College of American
Pathologists (CAP) Oral Fluid Proficiency Testing program. The laboratory receives 4 sets (A-D)
per year consisting of 5 samples/set. Samples are analyzed by immunoassay screening and LC-
MS/MS confirmation testing and results are reported to CAP. Results of each lab are compared
to the expected results and the results obtained by all of the labs. If a laboratory reports a
result outside of the acceptable limits (based on the mean of the values reported by all labs), it
must investigate. The results for the 4 PT sets analyzed in 2020 were reviewed during the visit
to the lab, and the laboratory received acceptable scores for each set, with appropriate
investigation of results outside of acceptable limits, showing that there was no evidence of any
systemic problems. The laboratory performed very well on their CAP Proficiency Specimens,
with a 100% accuracy score in the last proficiency test set completed in November/December
of 2020.




                                                Page 5 of 9
  Case: 4:21-cv-00403-PLC Doc. #: 1-1 Filed: 04/06/21 Page: 8 of 11 PageID #: 16


3. Areas of Concern
Immunoassay
In reviewing the revised immunoassay cutoffs for the State of Michigan, it was discovered that
the targeted concentration was calculated as the neat value and not the dilute value as
intended. Also, too many opiates were included in the calibrator, as there is cross reactivity
with multiple analytes in the assay used. Overall, the cutoffs for the immunoassay were more
sensitive than intended since the screens were implemented. As this did not result in any false
negatives, the site visit team felt this could be easily corrected. The new, correct calibrator was
prepared while the team was onsite and was to be validated for implementation.
The immunoassay quality control (QC) results were reviewed on an ongoing basis to determine
if they performed acceptably. While the SOP called for the numerical QC result to be
quantitatively evaluated, the QC results were evaluated on a qualitative basis, such that as long
as expected negatives were negative and expected positives were positive, the assay was
considered to be performing acceptably. The team advised that the laboratory should establish
an acceptable range of numerical results and correct the calibration if the QCs fall outside of
this range, before performing analysis of MI DHHS oral fluid specimens. In the opinion of the
auditors this did not create any false positives or negatives in MI DHHS specimens, as the QC
results were qualitatively accurate.
Liquid Chromatography-Tandem Mass Spectrometry (LC-MS/MS)
Prior to the site visit, 10 random reports and supporting data were provided to the audit team.
The reports showed that some analytes were reported that were being flagged as outside
identification criteria by the analytical software in use, MultiQuant. This raised a concern prior
to arrival, but in and of itself wasn’t necessarily an issue, since it was not known how
MultiQuant was setup to flag outliers prior to the site visit.
After observation of the LC-MS/MS data processing, the team recommended that the LC-
MS/MS identification criteria be clarified in the SOP. Basically, in order for an analyte to be
confirmed as positive, it must fall within a specified time frame as compared to an analytical
standard (retention time) and the ratio of the ion transitions that are being monitored must be
within a specified tolerance to standards run in the batch. The data reviewers need to strictly
follow the acceptance criteria that are included in the SOP, and it would make the review
process easier if MultiQuant was setup with identical acceptance criteria to the SOP. Analytes
that do not meet these requirements should not be reported. It is the understanding of the site
visitors that Averhealth has now clearly defined the acceptance criteria for identification of
analytes and is using them while reporting results.
The site visitors observed that the laboratory might change the linearity model or internal
standard used for a specific analyte if the quality control (QC) values were outside the normal
range. While this was written into the SOP, this practice would need to be supported by
method validation data to be acceptable in an analytical laboratory.




                                            Page 6 of 9
 Case: 4:21-cv-00403-PLC Doc. #: 1-1 Filed: 04/06/21 Page: 9 of 11 PageID #: 17


4. Concerns Raised by the Judiciary
Subsequent to the visit, in the week of February 22, 2021, the team was made aware of
allegations made by a former laboratory director through communication with judges and in
her testimony at a trial. Specifically, the former laboratory director stated that the number of
quality control (QC) specimens being run is insufficient and does not meet the 10% threshold
that is required of CAP-accredited laboratories. There were an appropriate number of quality
controls in the batches (>10%, 6 controls for every 50 specimens), both observed onsite in
January and as described in the current SOP for Michigan Oral Fluid confirmations. In fact, the
laboratory is currently using those 6 independent quality control specimens for batch sizes of
forty (40). The inspectors observed that if the any of the controls failed in the LC-MS/MS, the
specimens that required that QC were re-analyzed. The court was also concerned with a prior
incident in which there were 13 “false positives” reported. Basically, in a prior batch the vials
were put in the autosampler in the wrong location, causing 13 results to be associated with the
wrong donors. Based on their discovery of this human error, Averhealth added independent
sequence and vial checks that are currently in place, and in the opinion of the inspectors are
sufficient to prevent a similar occurrence in the future. It was fortunate that the error was
caught and the reports were corrected, and the multiple checks in place are appropriate to
prevent this from reoccurring. The testimony of Dominique Delagnes that was provided to the
inspectors was found to be accurate. There was an allegation that a false positive was
reported, as a retest of the specimen was reported as negative. However, as explained in the
testimony, the data in each analysis supported a positive finding with State of Michigan oral
fluid cutoffs; however, the second result was reported based on an incorrect cutoff. Therefore,
the data was analytically correct and reflected a positive result in both testing instances. Based
on the rationale provided here, the inspectors did not observe any practices that support the
allegations, and they were unsubstantiated.


5. Conclusions
The team feels that the items of concern expressed in this report do not indicate that the
laboratory has reported any false negative or false positive results. The team is confident that
the observed data was forensically and scientifically defensible in a court of law. Laboratory
personnel were receptive to the team’s recommendations to address the concerns discussed
and indicated that they would begin this process immediately. The team recommends that the
laboratory provide the updated procedures for review in order to ensure that the concerns
expressed have been adequately addressed and the recommendations made have been
appropriately understood and implemented.


6. Auditor Biographies
Dr. Larry Broussard
Larry A. Broussard, Ph.D., DABCC, is Professor Emeritus and former Department Head,
Department of Clinical Laboratory Sciences, LSU Health Sciences Center (LSUHSC) in New
Orleans, Louisiana. He earned a B.S. from Louisiana State University in Baton Rouge in 1970 and
a Ph.D. in chemistry from the University of Texas at Austin in 1974. In 1977, following a
                                           Page 7 of 9
 Case: 4:21-cv-00403-PLC Doc. #: 1-1 Filed: 04/06/21 Page: 10 of 11 PageID #: 18


fellowship in the Department of Pathology at LSU Medical Center in New Orleans, he joined
Medical Laboratory Associates (currently LabCorp) in Birmingham, Alabama, where he served in
various positions including vice-president of technical services. He has also served as Laboratory
Director of several laboratories including a SAMHSA-certified drug testing laboratory, the
Toxicology Laboratory of the Orleans Parish Coroner’s Office, and a regional clinical laboratory.
He is board certified in clinical chemistry by the National Registry of Certified Chemists (NRCC)
and the American Board of Clinical Chemistry (ABCC) and in toxicology by ABCC. Dr. Broussard
received the Award for Outstanding Contributions in Education in 2004 from the American
Association for Clinical Chemistry (AACC) and has received the School of Allied Health
Professions Excellence in Teaching and the Allen Copping Excellence in Teaching Awards from
LSUHSC in 2002 and 2005. He has more than 250 publications and presentations.
Dr. Broussard has been an active member of AACC for more than 40 years and served as
President in 2008. He has served on 5 Annual Meeting Organizing Committees (AMOCs)
including serving as the Chair of the 2001 AMOC. In addition to his service in AACC Dr.
Broussard has served as a member of the Board of Directors of the National Academy of Clinical
Biochemistry (NACB), ABCC, and NRCC and as President of NRCC. He has been selected as a
fellow by NACB and the American Academy of Forensic Sciences (AAFS).
Dr. Broussard has been an inspector of SAMHSA-certified drug testing laboratories for more
than 20 years and CAP-certified clinical laboratories for more than 30 years and continues to
perform these inspections. He also serves as a technical specialist for Nuclear Regulatory
Commission-required audits of drug-testing labs. In his capacity as Department Head he
oversaw a Medical Technology Program that is certified by the National Accrediting Agency for
Clinical Laboratory Sciences (NAACLS). He retired from LSUHSC in 2016. His post-retirement
activities include continued activity in forensic toxicology and laboratory medicine, 9 years of
service as a member of the CAP Clinical Chemistry Committee, and currently serves on the
AACC Nominations Committee. He also currently serves as Laboratory Director for 5
laboratories including 2 which perform pain management testing, 2 which perform molecular
testing for respiratory pathogens, and one clinical regional reference laboratory.
Dr. Jarrad Wagner
Jarrad R. Wagner, Ph.D., F-ABFT is a Professor of Forensic Sciences at the Oklahoma State
University Center for Health Sciences where he specializes in research and instruction in
Forensic Toxicology and Chemistry. He is board certified as a Fellow of the American Board of
Forensic Toxicology and an Associate Editor for the Journal of Analytical Toxicology. He works
with tandem mass spectrometry (LC/MS/MS) and gas chromatography/mass spectrometry
(GC/MS) instruments and supports forensic and clinical laboratories in method development,
validation and training. He serves as a member of the AAFS/SOFT Drugs and Driving
Committee, the AAFS/SOFT Oral Fluid committee, is a member of the National Safety Council
Alcohol, Drugs and Impairment Division and is the Vice Chair of the Oklahoma State Board of
Tests for Alcohol and Drug Influence. He is an inspector for National Laboratory Certification
Program laboratories, which are Substance Abuse and Mental Health Services Administration
(SAMHSA) certified.

                                           Page 8 of 9
Case: 4:21-cv-00403-PLC Doc. #: 1-1 Filed: 04/06/21 Page: 11 of 11 PageID #: 19


Dr. Wagner is the laboratory director for several clinical laboratories, and supervises chemistry,
toxicology and molecular biology activities. He provides expert witness in criminal and civil
courts, reviewing analytical laboratory results and providing interpretation. Professor Wagner
formerly served as a Chemist in the Hazardous Materials Response Unit of the FBI Laboratory,
where he specialized in crime scene investigations involving hazardous materials throughout
the world. Prior to the FBI, his law enforcement experience includes his time as a Forensic
Scientist in the Toxicology section of the Orange County (CA) Sheriff-Coroner’s office and his
service as a Reserve Police Officer in the City of Irvine, CA. He is a former Assistant Professor of
Chemistry and Director of the Forensic Sciences program at California State University, Fresno.
Dr. Wagner earned a Ph.D. in Environmental Toxicology from the University of California at
Irvine and undergraduate degrees in Biology and Chemistry.




                                            Page 9 of 9
